[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGMENT
Judgment of Strict Foreclosure is entered. The interest of D.J. King Trucking and Excavating, Inc. is found to be subsequent to that of the plaintiff. CT Page 6282
The debt is found to be $162,210.75 as of July 16, 1991 with a per diem of $31.32.
Counsel fees are awarded in the amount of:     $ 9,656.50. Title fee in the amount of:                    $   150.00. Appraisal fee:                                 $ 2,000.00.
The Court finds the fair market value of the property to be $70,000.00.
Law day is set for September 16, 1991, for the owner of the equity of redemption and subsequent law days for subsequent encumbrances in the inverse order of their priorities.
Hon. Lawrence Klaczak Superior Court Judge